Citation Nr: 1752655	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  10-49 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a left elbow condition, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for a right elbow condition, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for a right rib condition (claimed as right-sided rib pain).

4. Entitlement to service connection for a right wrist carpal tunnel disability, to include as secondary to service-connected disabilities.

5. Entitlement to an initial rating in excess of 10 percent for a left shoulder disability. 

6. Entitlement to an evaluation in excess of 40 percent prior to February 1, 2011, and, to a rating in excess of 10 percent thereafter, for a right shoulder disability.

7. Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder.

8. Entitlement to a total disability rating based on individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps (USMC) from April 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2010 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota, and Oakland, California. 

This matter was previously before the Board, most recently in November 2015, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge at the RO in September 2015.  A transcript of that hearing has been associated with the claims file and has been considered in support of the Veteran's claim.  In August 2017, the Veteran was advised that the Veterans Law Judge who had conducted his 2015 hearing was no longer employed by the Board and he was given the opportunity to appear at another hearing.  Since the Veteran did not respond within 30 days of the date of this notification, the Board will assume that he does not wish to have another hearing and will proceed to the merits of his claims.

The issues of entitlement to service connection for a left elbow disability; entitlement to service connection for a right elbow disability; entitlement to service connection for a right wrist carpal tunnel syndrome; entitlement to an initial rating in excess of 10 percent for a left shoulder disability; entitlement to an evaluation in excess of 40 percent prior to February 1, 2011, and to a rating in excess of 10 percent thereafter, for a right shoulder disability; entitlement to an initial rating in excess of 30 percent for an anxiety disorder; and, entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

A right-sided rib disability is not etiologically related to his active service.


CONCLUSION OF LAW

A right-sided rib disability was not incurred in active service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a right-sided rib disability which is due to active service.  Specifically, the Veteran has asserted that his rib disability was caused by the in-service bicycle accident in March 1980.

The Veteran's Service Treatment Records (STRs) confirm that at the time of the in-service injury, the Veteran experienced occasional intercostal muscle spasm.  

The Veteran was afforded a VA examination in February 2010.  The VA examiner noted the documented history of intercostal muscle spasms.  However, the VA examiner opined that although the Veteran suffered from symptoms, there was no clinical objective evidence of a diagnosable disease or pathology.

The evidence of record includes a November 1991 and September 2015 radiology report.  At the time of the November 1991, the radiology studies noted the Veteran's twelfth ribs were hypoplastic, which the Veteran has asserted is related to his injury.  With respect to the hypoplastic ribs, hypoplasia is the "incomplete development or underdevelopment of an organ or tissue."  Dorland's Illustrated Medical Dictionary (31st ed. 2007).  There is no competent medical evidence to suggest the incomplete or underdevelopment of the Veteran's ribs could have caused or been incurred by an in-service injury.  At the time of the September 2015 radiology study, the Veteran reported years of intermittent pain and recent onset of stiffness.  The radiology studies revealed no evidence of acute cardiopulmonary disease, and no evidence of acute fracture of the right side of the ribs.  The Veteran himself has attributed the onset of this rib pain to 1991, approximately ten years after the Veteran's separation from active duty, and which was triggered by driving.

The Veteran was afforded an additional VA examination in May 2016, to determine the nature and etiology of any diagnosable right-sided rib disability.  The VA examiner stated that there is no clear rib condition present, therefore it is less likely as not that any disability is related to his bicycle accident. 

While the Veteran is competent to report observable symptoms of right-sided rib pain, he is not competent to provide a diagnosis of a rib disability or an opinion linking an undiagnosed rib disability to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case. 

The Board acknowledges the Veteran's statements that he may have incurred an injury in service due to the in-service incident.  However, for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a confirmed diagnosis of any right chest or rib disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Veteran asserts that he injured his right elbow while on active service.  Specifically, the Veteran contends that the right elbow was injured in the March 1980 in-service bicycle accident.  The Veteran's STRs confirm that he sought treatment for an injury to his right elbow after the in-service accident. 

In the November 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any right elbow disabilities, to include whether any right elbow disability was caused or aggravated by the Veteran's service-connected disabilities.  A review of the record shows that the Veteran was afforded the directed examination and opinion in May 2016.  The examiner noted a diagnosis of bilateral epicondylitis.  The examiner initially opined only that it was less likely than not that the bilateral lateral epicondyle was less likely than not related to the bicycle accident in 1980.  The opinion was remanded by the RO for further clarification and supporting rationale.  A subsequent opinion was provided in June 2016.  The examiner further stated only that since there was no documentation of, complaint of, evaluation for, or diagnosis of a right elbow condition in service, that it was less likely than not that he developed a chronic right elbow condition in service, to include as a result of the claimed in-service injury, event or illness.  The Board finds that the May 2016 VA opinion; and, June 2016 opinion are incomplete.  In this regard, the examiner simply failed in the May 2016 opinion to provide an adequate rationale.  This was not remedied by the June 2016 opinion in which the examiner relied solely on the purported lack of complaints, treatment or diagnosis of a chronic right elbow condition while in service to find that it was less likely than not the he developed such a condition from the in-service accident.  The Board therefore finds that the Veteran should be afforded an additional VA examination to determine the nature and etiology of any currently present right elbow disability, to include whether any current disability was incurred or caused by the conceded in-service incident, or was aggravated by the Veteran's service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for a left elbow disability.  In the November 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any left elbow disabilities, to include whether any left elbow disability was caused or aggravated by the Veteran's service-connected disabilities.  A review of the record shows that the Veteran was afforded the directed examination and opinion in May 2016.  The examiner noted a diagnosis of bilateral epicondylitis.  The examiner initially opined only that it was less likely than not that the bilateral lateral epicondyle was less likely than not related to the bicycle accident in 1980.  The opinion was remanded by the RO for further clarification.  A subsequent opinion was provided in June 2016.  The examiner further stated only that since there was no documentation of, complaint of, evaluation for, or diagnosis of a left elbow condition in service, that it was less likely than not that he developed a chronic left elbow condition, to include as a result of the claimed in-service injury, event or illness.  The Board finds that the May 2016 VA opinion; and, June 2016 opinion are incomplete.  In this regard, the examiner failed in the May 2016 opinion to provide an adequate rationale.  This was not remedied by the June 2016 opinion in which the examiner relied solely on the purported lack of complaints, treatment or diagnosis of a chronic left elbow condition while in service to find that it was less likely than not the he developed such a condition from the in-service accident.  The Board notes that the in-service injury occurred approximately one month prior to the Veteran's discharge from active service; regardless, the lack of complaints, treatment or a diagnosis of a chronic left elbow disability cannot be the basis for a denial.  Moreover, the examiner failed to offer a rationale regarding whether the Veteran's left elbow disability was caused or aggravated by any service-connected disabilities, including the Veteran's left and right shoulder disabilities.  The Board therefore finds that the Veteran should be afforded an additional VA examination to determine the nature and etiology of any currently present left elbow disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for a right wrist carpal tunnel syndrome.  The Veteran was afforded a VA examination in February 2010.  At the time of that examination, the examiner opined that the right wrist disability was an overuse injury which was less likely than not caused by the Veteran's right shoulder disability.  In the November 2015 remand, the Board directed that the Veteran be afforded an additional VA examination to determine the nature and etiology of any carpal tunnel syndrome, to include whether the Veteran's right wrist disability was directly caused or aggravated by the Veteran's in-service-injury.  The examiner opined that the Veteran's right wrist disability was less likely than not incurred in or caused by the in-service injury without an adequate rationale.  The opinion was remanded by the RO for further clarification.  A subsequent opinion was provided in June 2016.  The examiner further stated only that since there was no documentation of, complaint of, evaluation for, or diagnosis of a right wrist condition in service, that it was less likely than not that he developed a wrist condition while in service.  The Board finds that the May 2016 VA opinion; and, June 2016 opinion are incomplete.  In this regard, the examiner failed in the May 2016 opinion to provide an adequate rationale.  This was not remedied by the June 2016 opinion in which the examiner relied solely on the purported lack of complaints, treatment or diagnosis of a chronic wrist condition while in service to find that it was less likely than not the he developed such a condition from the in-service accident.  The Board notes that the in-service injury occurred approximately one month prior to the Veteran's discharge; therefore the absence of a diagnosis in that time frame is an improper basis for denial of a claim; furthermore, the lack of complaint, treatment or a diagnosis also cannot be the basis for a denial.  Although the examiner previously opined that it would be less likely as not that a right wrist overuse injury would be caused by a shoulder disability on the same side of the body, the examiner failed to opined whether the Veteran's right wrist disability was caused or aggravated by his service-connected disabilities, in particular, his left shoulder disability.   Therefore, the Board finds that the development conducted does not adequately comply with the directives of the December 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Veteran should be afforded an additional VA examination to determine the nature and etiology of the Veteran's right wrist disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to increased ratings for left and right shoulder disabilities, the Veteran asserts that both shoulders are worse than currently rated.  With respect to the right shoulder, the Veteran has also asserted that the reduction in the rating criteria effective February 2011 was improper, as his right shoulder did not improve to a degree warranting the reduction.  The Veteran was afforded a VA examination in April 2015.  The examiner confirmed a diagnosis of bilateral shoulder impingement syndrome, a right sided rotator cuff tear; and, bilateral osteoarthritis.  The Veteran has asserted that the examination did not adequately account for the effects of pain and fatigue on functional loss.  As noted above, above the Veteran testified at a hearing in September 2015.  The Veteran testified that he was unable to lift his arms even to shoulder height; and, that he does not have normal strength in his arms.  He also stated that repetitive use causes further aggravation and functional loss.  Because the evidence raises the possibility that the Veteran's disability has increased since his last exam, remand for a new examination is required.  See, Snuffer v. Gober, 10 Vet. App. 400 (1997)(noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With regard to the Veteran's claim of entitlement to an increased rating for an anxiety disorder, the Board notes that the Veteran was last afforded a VA examination in February 2010.  The examiner diagnosed a personality disorder, as well as an anxiety disorder which was aggravated by his financial difficulties.  The Board acknowledges that the Veteran has received treatment for his disabilities at the VA Medical Center, including mental health counseling.  The evidence of record raises the possibility that the Veteran's disability has increased since his last exam, therefore remand for a new examination is required.  See, Snuffer v. Gober, 10 Vet. App. 400 (1997)(noting that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claims on appeal.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private medical records and associate them with the claims file.

2. The Veteran should also be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present left elbow disability.  The claims file must be made available to, and reviewed in its entirety by the examiner.  All indicated tests and studies should be conducted.

Based on the examination results and a review of the record, the examiner should provide an opinion as to a) whether it is at least as likely or not (50 percent or better probability) that any currently present left elbow disability was incurred in or was caused by the Veteran's active service, to include the in-service accident, or b) whether it is at least as likely as not (50 percent or better probability) that any left elbow disability was caused or aggravated by a service-connected disability, to specifically include his service-connected left shoulder or right shoulder disabilities.

2. The Veteran should also be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present right elbow disability.  The claims file must be made available to, and reviewed in its entirety by the examiner.  All indicated tests and studies should be conducted.

Based on the examination results and a review of the record, the examiner should provide an opinion as to a) whether it is at least as likely or not (50 percent or better probability) that any currently present right elbow disability was incurred in or was caused by the Veteran's active service, to include the in-service incident, or b) whether it is at least as likely as not (50 percent or better probability) that any right elbow disability was caused or aggravated by a service-connected disability, to specifically include his service-connected left shoulder or right shoulder disabilities.

3. The Veteran should also be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present right wrist disability.  The claims file must be made available to, and reviewed in its entirety by the examiner.  All indicated tests and studies should be conducted.

Based on the examination results and a review of the record, the examiner should provide an opinion as to a) whether it is at least as likely or not (50 percent or better probability) that any currently present right wrist carpal tunnel was incurred in or was caused by the Veteran's active service, to include the in-service incident; b) whether it is at least as likely as not (50 percent or better probability) that any wrist carpal tunnel disability was caused or aggravated by a service-connected disability, to specifically include his service-connected left shoulder or right shoulder disabilities.

4. Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected left shoulder disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include identification of all orthopedic and neurological manifestations of his disability, to include all functional and occupational impairment from the disability.

5. Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected right shoulder disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include identification of all orthopedic and neurological manifestations of his disability, to include all functional and occupational impairment from the disability.

6. Then, schedule the Veteran for a VA mental health examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his anxiety disorder.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies must be performed.  The examiner should provide all information required for rating purposes.

7. Conduct the appropriate development to adjudicate the claim of entitlement to TDIU, to include providing any necessary VA examinations.

8. Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

10. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


